Citation Nr: 0927044	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-23 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.

3.  Entitlement to service connection for a bilateral leg 
disorder, claimed as deep vein thrombosis and 
thrombophelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1955.  He also had service in the Merchant Marines 
from January 1956 to April 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or to 
a compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to active 
military service.

3.  The Veteran has not been diagnosed with asbestosis, nor 
has a current lung disorder been shown to have resulted from 
any asbestos exposure during service.

4.  A bilateral leg condition, claimed as deep vein 
thrombosis and thrombophelitis, has not been shown to be 
causally or etiologically related to active military service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  A lung disorder, to include as due to asbestos exposure, 
was not incurred in active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).

3.  A bilateral leg condition, claimed as deep vein 
thrombosis and thrombophelitis, was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the Veteran in December 2004 and December 2006.  The 
December 2004 letter addressed all required notice elements 
with regard to the Veteran's bilateral hearing loss and 
bilateral leg disorder claims, and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the December 2004 notice did not address either the 
relevant rating criteria or effective date provisions, was 
harmless error because service connection is being denied, 
and therefore no rating or effective date is being assigned.  

Although the December 2006 letter, which addressed the 
Veteran's lung disorder claim, was sent to the Veteran after 
the initial adjudication by the AOJ, the Board notes 
initially that subsequently, in July 2007, December 2007 and 
June 2008, a statement of the case (SOC) and supplemental 
statements of the case (SSOC) were issued, respectively.  A 
SOC or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to the timing of this 
notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 
- (2009).  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA. 

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
VA treatment records, dated through May 2008.  Additionally, 
the Veteran was afforded a VA examination in May 2006 with 
regard to his claim for entitlement to service connection for 
bilateral hearing loss. To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
service treatment records and VA treatment records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the Veteran's contentions, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue of entitlement to service connection for bilateral 
hearing loss has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claims for entitlement to 
service connection for a lung disorder and a bilateral leg 
disorder.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  

The Board concludes an examination is not needed in this case 
because the Veteran's service treatment records are absent 
for evidence of a lung disorder or a bilateral leg disorder, 
and his post-service treatment records are absent for 
evidence of a lung disorder or a bilateral leg disorder for 
many years after his separation from active service.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or 
disease in service' that may be associated with [his] 
symptoms").  

Although the Board does note the Veteran's contention that he 
experienced leg clots during service, as is explained more 
fully below, the Veteran's leg clots occurred during his 
Merchant Marine service from January 1956 to April 1973, 
which is not recognized as active duty service for VA 
purposes.  38 C.F.R. § 3.7 (x)(15).  Therefore, there is no 
indication of a causal connection between this diagnosis and 
the Veteran's active duty service.  See Wells v. Principi, 
326 F.3d 1381 (Fed.Cir. 2003) (noting that the Board has no 
obligation to obtain a medical opinion when there is no 
competent evidence that the appellant's disability or 
symptoms are associated with his service).  Accordingly, it 
is not necessary to obtain a medical examination or medical 
opinion in order to decide the claims of entitlement to 
service connection for a bilateral leg disorder of a 
bilateral lung disorder in this case.  38 C.F.R. § 
3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as bilateral 
hearing loss, may also be established on a presumptive basis 
by showing that such condition manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

I.  Bilateral Hearing Loss

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

The Board notes that the Veteran currently meets the criteria 
for bilateral hearing loss.  As part of the Veteran's VA 
examination in May 2006, an audiological evaluation pure tone 
thresholds, in decibels, was performed, and the results were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
55
70
80
LEFT
20
35
50
65
65

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and of 48 percent in the left ear.  
To qualify for a hearing loss disability, all that is needed 
is at least one auditory threshold reading of 40 decibels or 
greater, which the Veteran has for each ear.  38 C.F.R. § 
3.385.  Therefore, in this case, the Veteran's auditory 
threshold findings and his speech audiometry scores establish 
bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.

However, in considering the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
bilateral hearing loss.  Throughout the course of this 
appeal, the Veteran has contended that he was exposed to 
acoustic trauma in service because he was required to work 
around jet engines and was not afforded any hearing 
protection.  The Veteran is considered competent to relate a 
history of noise exposure during service.  See 38 C.F.R. § 
3.159(a)(2). 

Nonetheless, the Veteran's October 1955 separation 
examination documented his ears and drums as clinically 
normal.  Although an authorized audiological examination was 
not performed as part of that examination, the Veteran scored 
a 15/15 on the administered voice whisper tests.  More 
importantly, the medical evidence of record shows that the 
Veteran did not seek treatment for hearing loss until 1990, 
approximately 35 years after his separation from active 
service.  Therefore, the Board finds that hearing loss did 
not manifest during service or for many years thereafter.

Service connection for hearing loss may also be granted on a 
presumptive basis if it manifests itself to a degree of 10 
percent or more within one year after discharge.  38 C.F.R. § 
3.307, 3.309(a).  However, there is no evidence of such 
manifestation in this case, nor does the Veteran contend that 
his hearing loss manifested to that degree at that time.  Id. 
Therefore, the Board finds that the Veteran's hearing loss 
may not be presumed to have been incurred in active service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a Veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that hearing 
loss manifested during service or for many years thereafter, 
the medical evidence does not show the Veteran to currently 
have such a disorder that is related to his military service.  
In this regard, the May 2006 VA examiner stated that in her 
opinion, the Veteran's current bilateral hearing loss was 
less likely than not (less than 50/50 probability) caused by 
or a result of acoustic trauma while in the military.  As 
rationale for this opinion, the examiner explained that the 
Veteran's claims file was reviewed, and that neither his 
enlistment or separation examinations provided any hearing 
test information.  She continued that the Veteran did not 
complain of any hearing loss according to his medical records 
until August 1990.  That was the first complaint that 
documented a complaint of any hearing loss.  A follow up 
evaluation dated later that same month documented a very 
mild, high frequency hearing loss in the 30 to 40 dB range 
from 2000 to 4000 Hz bilaterally with normal hearing below 
2000 Hz in both ears.  Although the Veteran's hearing had 
dropped significantly over the past 15 years, in 1990, he was 
35 years status post discharge from the Air Force and still 
only demonstrated a very mild, bilateral, high frequency 
hearing loss, and this was after working around noise for 18 
years in the Merchant Marines.  Therefore, the examiner 
reiterated that in her opinion, the Veteran's current 
bilateral hearing loss was less likely than not caused by or 
the result of noise exposure while in the military. 

Although the Veteran may sincerely believe that his bilateral 
hearing loss was caused by acoustic trauma during active 
service, the Veteran, as a lay person, is not competent to 
testify that his current bilateral hearing loss was caused by 
his military service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

In sum, the Board acknowledges that the Veteran has a current 
diagnosis of bilateral hearing loss.  Specifically, the May 
2006 audiological evaluation report reflects that the Veteran 
currently meets the diagnostic criteria for hearing loss.  
38 C.F.R. § 3.385.  However, in order to establish service 
connection, there must be competent evidence establishing an 
etiological relationship between an injury in service and the 
current disability.  After considering all the evidence under 
the laws and regulations set forth above, the Board concludes 
that the Veteran is not entitled to service connection for 
bilateral hearing loss because the competent medical evidence 
does not reveal a nexus to an injury or disease occurring in 
service.  Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing that his hearing loss 
manifested itself to a degree of 10 percent or more within 
one year from the date of the Veteran's separation from 
service.  Absent such a nexus, service connection for hearing 
loss may not be granted.  38 C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for bilateral hearing loss.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 
3.303 3.307(a)(3), 3.309(a) (2008).

II.  Lung Disorder

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, 
section H, 29, referencing ch. 2, section C, 9) (last updated 
September 29, 2006) (hereinafter "M21-1MR").  Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Most relevant to 
this case, part (b) in essence acknowledges that inhalation 
of asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate).

Section (c) notes as important that all persons with 
significant asbestosis develop cor pulmonale, heart disease 
secondary to disease of the lung or its blood vessels, and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.  Also of significance is that 
disease-causing exposure to asbestos may be brief, and/or 
indirect.

Section (d) notes that the latency period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between the first exposure and the development of 
the disease.

Section (e) provides that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include dyspnea 
on exertion, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at late 
stages, and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.

In this case, the record shows that the RO complied with M21- 
1MR procedures.  The RO sent the Veteran a letter in December 
2006 requesting dates and places that the Veteran was exposed 
to asbestos in service, the method of exposure, his complete 
employment history pre- and post-service, statements from 
people he knew in service who had personal knowledge of his 
exposure, letters written or photos taken during service, and 
employment physical and insurance examinations, especially in 
service or shortly thereafter.

The Veteran responded on his July 2007 VA Form 9 that he 
"was in fact exposed to asbestos while aboard ship in the 
Merchant Marines."  He also stated that he suffered from 
extreme breathing problems and got extremely out of breath 
upon a minimal amount of exertion.

Initially, the Board notes that, as the Veteran stated in his 
July 2007 VA Form 9, he contends that his asbestos exposure 
occurred while he was serving in the Merchant Marines.  
However, the Veteran did not have service in the Merchant 
Marine during a period for which Veteran status is 
recognized; therefore, the Veteran may only obtain service 
connection for disorders caused during his period of active 
service in the Air Force.  38 C.F.R. § 3.7(x)(14), (15).  
Because the Veteran's Merchant Marine service does not fall 
within the time period recognized by the Department of 
Defense as active service, the Veteran's service in the 
Merchant Marines does not qualify him for compensation 
benefits.  In other words, he can not receive service 
connection benefits for a lung disorder, to include as due to 
asbestos exposure, based on events that occurred while he was 
in the Merchant Marines.  Therefore, even if the Veteran's 
asbestos exposure in the Merchant Marines were to be 
confirmed, this does not provide a basis for service 
connection.

Moreover, there is no corroborative evidence that the Veteran 
was exposed to asbestos during active duty.  As was noted 
above, the Veteran did not provide the RO with any specific 
details about his alleged asbestos exposure, such as the 
dates and locations of the claimed exposure.  Furthermore, 
the medical evidence of record does not link the Veteran's 
current lung disorder, diagnosed as COPD, to his military 
service.  In fact, as noted above, there was no event, 
disease, or injury during the Veteran's period of active duty 
service, from November 1951 to November 1955, to which a 
current lung disorder could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas, 18 Vet. App. at 517, citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d at 1355-57.  As such, the Board concludes that the 
Veteran's current lung disorder did not manifest in service 
and was not causally or etiologically related to his active 
military service.

Although the Veteran may sincerely believe that his current 
lung disorder was caused by asbestos exposure during active 
service, the Veteran, as a lay person, is not competent to 
testify as to matters of medical causation or diagnosis.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the Veteran is a physician 
or other health care professional.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

In sum, the Board finds that service connection for a lung 
disorder, to include as due to asbestos exposure, is not 
warranted.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a lung disorder, to include as due 
to asbestos exposure.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Therefore, the Board 
concludes that service connection for a lung disorder, to 
include as due to asbestos exposure, is not warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

III.  Bilateral Leg Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a bilateral 
leg disorder, claimed as deep vein thrombosis and 
thrombophelitis.  The Veteran's active duty service treatment 
records are negative for any complaints, treatment or 
diagnosis of a bilateral leg disorder.  In fact, on his 
October 1955 separation examination, the examiner found the 
Veteran's lower extremities and vascular system to be 
clinically normal.  Moreover, the evidence of record reflects 
that the Veteran did not seek treatment for a bilateral leg 
disorder until 1972, approximately 17 years after his 
separation from active service.  The Board finds this gap in 
time significant, and, as noted above with regard to the 
claim for service connection for bilateral hearing loss, it 
weighs against the existence of a link between a current 
bilateral leg disorder and his time in service.  Cf. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in 
an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim).  

Here, the Veteran contends that his bilateral leg disorder 
was caused by a fall during service where he landed between 
hatches of a ship.  He further contends that service 
treatment records dated in May and June 1972 show treatment 
for blood clots in his legs.  However, the Board reiterates 
that the Veteran's contentions refer to an incident that 
occurred while he was serving in the Merchant Marines.  
Unfortunately, the Veteran did not have service in the 
Merchant Marine during a period for which Veteran status is 
recognized; therefore, the Veteran may only obtain service 
connection for disorders caused during his period of active 
service in the Air Force.  38 C.F.R. § 3.7(x)(14), (15).  As 
was noted above, because the Veteran's Merchant Marine 
service does not fall within the time period recognized by 
the Department of Defense as active service, the Veteran's 
service in the Merchant Marines does not qualify him for 
compensation benefits.  In other words, he can not receive 
service connection benefits for a bilateral leg disorder 
based on events that occurred while he was in the Merchant 
Marines.  

Thus, the medical evidence of record does not link the 
Veteran's current bilateral leg disorder to his military 
service.  In fact, as noted above, there was no event, 
disease, or injury during the Veteran's period of active duty 
service, from November 1951 to November 1955, to which a 
current bilateral leg disorder could be related.  See 
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas, 18 Vet. App. at 517, 
citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d at 1355-57.  As such, the Board concludes 
that the Veteran's current bilateral leg disorder did not 
manifest in service and was not causally or etiologically 
related to his active military service.

Furthermore, while the Veteran can testify to having 
bilateral leg pain, the Veteran, as a lay person, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that a bilateral leg disorder, 
claimed as deep vein thrombosis and thrombophelitis, did not 
manifest during service and has not been shown to be causally 
or etiologically related to an event, disease, or injury in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a bilateral leg disorder.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for a 
bilateral leg disorder is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure, is denied.

Entitlement to service connection for a bilateral leg 
disorder, claimed as deep vein thrombosis and 
thrombophelitis, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


